DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are considered moot.  Amendments to the current set of claims, specifically the addition of new limitation “wherein the pivot is formed on the first partition in a vicinity of a lower end of the first partition, in a range between the upper and lower ends of the first partition” to independent Claims 7 & 12, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On page 5 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the previous Abstract objection and previous 112 rejections should be withdrawn due to amendments made.  The Examiner has withdrawn them as a result.
On pages 5-6, Applicant argues that previous reference Hintz, (US 2013/0266456), does not disclose the newly added limitation as indicated above.  The Examiner notes that newly found secondary reference Clough, Jr., (“Clough”, US 3,788,616), discloses this limitation instead, and has been combined with Hintz.  Thus, the arguments directed towards Hintz are considered moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 & 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz, (US 2013/0266456), in view of Clough, Jr., (“Clough”, US 3,788,616).
Claims 7-9 & 11 are directed to a bubble generation device, an apparatus or device type invention group.
Regarding Claims 7-9, Embodiment 1 of Hintz discloses a bubble generation device for intermittently generating bubbles in a liquid phase, (See paragraph [0030]), which is characterized by comprising: 
a gas supply member that continuously supplies a buoyant material, (Orifice 536 and Buoyant Material 514, See Figures 5A-E, and See paragraph [0032]); 
a bubble storing container that stores the bubbles generated in the liquid phase by the gas supply member, (Interior of Surface 515 within Container 516, See Figures 5A-E, and See paragraphs [0031] & [0034]); 
a pivot that allows the bubble storing container to reciprocatingly pivot thereon, (Axle 535 allows Movable Surface to pivot, See Figures 5A-E, and See paragraph [0032]); 
a first partition that is installed in an inside of the bubble storing container and in an axial direction of the pivot, (Left Baffle 560 extends in same axial direction as Axle 535; alternatively Center Baffle 590 extends partially in same axial direction as Axle 535, See Figures 5A-E and Figure 10, and See paragraph [0034] & [0021]), and partitions the inside into a pair of bubble storing chambers into which the bubbles are distributed by the reciprocatingly pivoting of the bubble storing container, an upper end of the first partition being fixed to a top portion of the bubble storing container, (Portions between Left Baffle 560 and Center Baffle 590 comprise two chambers within the original chamber, See Figures 5A-E, and See paragraph [0034]); and 
a pair of edge portion receivers that receives and blocks an edge portion of the bubble storing container allowed to reciprocatingly pivot, (Baffles 550 & 551 contact bottom partition limiting the pivoting of Axle 535, See Figures 5A-E, and See paragraphs [0032] & [0034]).
Embodiment 1 of Hintz does not explicitly disclose that the buoyant material is air, or wherein the pivot is formed on the first partition in a vicinity of a lower end of the first partition, in a range between the upper and lower ends of the first partition.
Embodiment 2 of Hintz discloses that its buoyant material is air, (See paragraph [0030], Hintz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bubble generation device of Embodiment 1 of Hintz by incorporating that the buoyant material is air as in Embodiment 2 of Hintz for “increasing air and…gas exchange”, (See paragraph [0009], Hintz), in “an aquarium environment”, (See paragraph [0009], Hintz), while “minimizing the detrimental effects on microfauna life”, (See paragraph [0009], Hintz).
Modified Hintz does not disclose wherein the pivot is formed on the first partition in a vicinity of a lower end of the first partition, in a range between the upper and lower ends of the first partition.
Clough discloses a bubble generation device, (See Abstract, Clough), wherein the pivot is formed on the first partition in a vicinity of a lower end of the first partition, in a range between the upper and lower ends of the first partition, (Pivot Shaft 24 is located between top end and bottom end of Baffle Plate 14, Figures 1 & 5, See column 2, lines 29-42, See column 8, lines 38-44, Clough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bubble generation of modified Hintz by incorporating wherein the pivot is formed on the first partition in a vicinity of a lower end of the first partition, in a range between the upper and lower ends of the first partition as in Clough because “it is not necessary that the baffle be aligned with the pivot axis” and “the baffle may be displaced to one side or the other of the pivot axis” and “it also is obvious that the pivot axis need not be exactly at the midpoint or center of gravity of the pivotally mounted body” as long as the baffle is “adapted to direct air to one end or the other of the body [or bubble storing container]”, (See column 8, lines 38-44 Clough). 
Additional Disclosures Included:  Claim 8:  The bubble generation device as claimed in claim 7, wherein the inside of the bubble storing container has a plurality of second partitions that are perpendicularly arranged to the axial direction of the pivot and further partition the inside, (Surfaces 515 on either side of Axle 535 extend outwardly perpendicular from Axle 535, Center Baffle 590 extends downwardly in perpendicular direction from Axle 535, See Figures 5A-E and See Figure 10, See paragraph [0032], Hintz).  Claim 9: The bubble generation device as claimed in claim 8, wherein a plurality of insides partitioned in a longitudinal direction of the bubble storing container communicate with each other at the top portion of the bubble storing container, (Insides beneath Surfaces 515 that are created by the partitioning of Baffle 590, 560 and 550 all communicate with each other through the process of Figures 5A-E as bubbles collect and the Surfaces 515 pivot in response and the bubbles escape at the top portion as in Figure 5D, and See paragraph [0034], Hintz).
Regarding Claim 11, modified Hintz discloses the bubble generation device as claimed in claim 7, which is used together with a bubble diffusion prevention wall or a bubble introduction wall, (Interior of Surfaces 515 is used with remainder of Container 516 which possesses Housing/Wall 513, See Figure 5A-E, and See paragraph [0033]), but does not disclose that each of which is arranged on a lower end side of a membrane separation device to which the bubbles are supplied, or a draft tube that circularly supplies the liquid phase.
Embodiment 3 of Hintz discloses that a bubble diffusion prevention wall or a bubble introduction wall is arranged on a lower end side of a membrane separation device to which the bubbles are supplied, or a draft tube that circularly supplies the liquid phase, (Container 116 within Cylindrical Structure 113, See Figures 1A-D, See paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bubble generation device of modified Hintz by incorporating that a bubble diffusion prevention wall or a bubble introduction wall is arranged on a lower end side of a membrane separation device to which the bubbles are supplied, or a draft tube that circularly supplies the liquid phase as in Embodiment 3 of Hintz so that the “desired movement [of the buoyant material] is intermittent and large, thereby resulting in a surge of non-solid material [liquid phase]’, (See paragraph [0023], Hintz), while “minimizing the required power,” (See paragraph [0009], Hintz).
Claims 12 & 14 are directed to a bubble generation device, an apparatus or device type invention group.
Regarding Claim 12, Hintz discloses a bubble generation device for intermittently generating bubbles in a liquid phase, (See paragraph [0030]]), which is characterized by comprising: 
a gas supply member that continuously supplies a buoyant material, (Orifice 536 and Buoyant Material 514, See Figures 5A-E, and See paragraph [0032]); 
a bubble storing container that stores the bubbles generated in the liquid phase by the gas supply member, (Interior of Surface 515 within Container 516, See Figures 5A-E, and See paragraphs [0031] & [0034]); 
a pivot that allows the bubble storing container to reciprocatingly pivot thereon, (Axle 535 allows Movable Surface to pivot, See Figures 5A-E, and See paragraph [0032]); 
a first partition that is installed in an inside of the bubble storing container and in an axial direction of the pivot and partitions the inside into a pair of bubble storing chambers, (Left Baffle 560 extends in same axial direction as Axle 535; alternatively Center Baffle 590 extends partially in same axial direction as Axle 535, See Figures 5A-E and Figure 10, and See paragraph [0034] & [0021]), into which the bubbles are distributed by the reciprocatingly pivoting of the bubble storing container, an upper end of the first partition being fixed to a top portion of the bubble storing container, (Portions between Left Baffle 560 and Center Baffle 590 comprise two chambers within the original chamber, See Figures 5A-E, and See paragraph [0034]); and 
a plurality of second partitions that are perpendicularly arranged to the axial direction of the pivot in the inside of the bubble storing container and further partition the inside, (Surfaces 515 on either side of Axle 535 extend outwardly perpendicular from Axle 535, Center Baffle 590 extends downwardly in perpendicular direction from Axle 535, See Figures 5A-E and See Figure 10, See paragraph [0032]), 
wherein a plurality of insides partitioned in a longitudinal direction of the bubble storing container communicate with each other at the top portion of the bubble storing container, (Insides beneath Surfaces 515 that are created by the partitioning of Baffle 590, 560 and 550 all communicate with each other through the process of Figures 5A-E as bubbles collect and the Surfaces 515 pivot in response and the bubbles escape at the top portion as in Figure 5D, and See paragraph [0034]).  
Embodiment 1 of Hintz does not explicitly disclose that the buoyant material is air, or wherein the pivot is formed on the first partition in a vicinity of a lower end of the first partition, in a range between the upper and lower ends of the first partition.
Embodiment 2 of Hintz discloses that its buoyant material is air, (See paragraph [0030], Hintz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bubble generation device of Embodiment 1 of Hintz by incorporating that the buoyant material is air as in Embodiment 2 of Hintz for “increasing air and…gas exchange”, (See paragraph [0009], Hintz), in “an aquarium environment”, (See paragraph [0009], Hintz), while “minimizing the detrimental effects on microfauna life”, (See paragraph [0009], Hintz).
Modified Hintz does not disclose wherein the pivot is formed on the first partition in a vicinity of a lower end of the first partition, in a range between the upper and lower ends of the first partition.
Clough discloses a bubble generation device, (See Abstract, Clough), wherein the pivot is formed on the first partition in a vicinity of a lower end of the first partition, in a range between the upper and lower ends of the first partition, (Pivot Shaft 24 is located between top end and bottom end of Baffle Plate 14, Figures 1 & 5, See column 2, lines 29-42, See column 8, lines 38-44, Clough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bubble generation of modified Hintz by incorporating wherein the pivot is formed on the first partition in a vicinity of a lower end of the first partition, in a range between the upper and lower ends of the first partition as in Clough because “it is not necessary that the baffle be aligned with the pivot axis” and “the baffle may be displaced to one side or the other of the pivot axis” and “it also is obvious that the pivot axis need not be exactly at the midpoint or center of gravity of the pivotally mounted body” as long as the baffle is “adapted to direct air to one end or the other of the body [or bubble storing container]”, (See column 8, lines 38-44 Clough). 
Regarding Claim 14, modified Hintz discloses the bubble generation device as claimed in claim 12, which is used together with a bubble diffusion prevention wall or a bubble introduction wall, (Interior of Surfaces 515 is used with remainder of Container 516 which possesses Housing/Wall 513, See Figure 5A-E, and See paragraph [0033]), but does not disclose that each of which is arranged on a lower end side of a membrane separation device to which the bubbles are supplied, or a draft tube that circularly supplies the liquid phase.
Embodiment 3 of Hintz discloses that a bubble diffusion prevention wall or a bubble introduction wall is arranged on a lower end side of a membrane separation device to which the bubbles are supplied, or a draft tube that circularly supplies the liquid phase, (Container 116 within Cylindrical Structure 113, See Figures 1A-D, See paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bubble generation device of modified Hintz by incorporating that a bubble diffusion prevention wall or a bubble introduction wall is arranged on a lower end side of a membrane separation device to which the bubbles are supplied, or a draft tube that circularly supplies the liquid phase as in Embodiment 3 of Hintz so that the “desired movement [of the buoyant material] is intermittent and large, thereby resulting in a surge of non-solid material [liquid phase]’, (See paragraph [0023], Hintz), while “minimizing the required power,” (See paragraph [0009], Hintz).




Conclusion

    PNG
    media_image1.png
    273
    698
    media_image1.png
    Greyscale

The above definition for “vicinity” is relied upon in the prior art rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779